JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *9brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 18, 2014, be affirmed. To the extent appellant’s complaint was a collateral attack on his conviction, relief is available, if at all, in the sentencing court by way of a motion under 28 U.S.C. § 2255. And, taking appellant at his word that he is not trying to collaterally attack his conviction, but is simply trying to obtain clarification of an order issued by the U.S. District Court for the Middle District of Florida, that court is the proper forum for seeking relief.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.